DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                      NASRA M. ARAFAT (IBRAHIM),
                               Appellant,

                                        v.

            MICHAEL SURDIS, JR., CHIROPRACTOR, M.D.,
                            Appellee.

                                  No. 4D18-737

                            [December 27, 2018]

   Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael L. Gates, Judge; L.T. Case No.
17-14904CACE (12).

   Nasra M. Arafat (Ibrahim), Coral Springs, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.